Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of August 4, 2022 has been received and entered. With the entry of the amendment, claims 7 and 15-18 are canceled, claims 10-14 are withdrawn, and claims 1-6, 8, 9, 19, 20 and new claims 21-24 are pending for examination.

Election/Restrictions
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 19, 2021.

Drawings
The corrected drawings filed August 4, 2022 are approved.

Specification
The objection to the disclosure as to the use of Fig.1 is withdrawn due to the amendments of August 4, 2022.  

The amendment filed August 4, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the added description at page 9, that EDTMP would be ethylenediamine tetra(methylene phosphonic acid), and that HDEP would be hydroxyethylidene diphosphonic acid.  Applicant’s attorney argues that these are well known acronyms, but does not provide a showing as to this or that this would be understood from reading the disclosure.  Note, for example, that HDEP is also commonly use to refer to high density polyethylene, etc. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 has been amended to provide that EDTMP would be ethylenediamine tetra(methylene phosphonic acid), and that HDEP would be hydroxyethylidene diphosphonic acid.  Applicant’s attorney argues that these are well known acronyms, but does not provide a showing as to this or that this would be understood from reading the disclosure.  Note, for example, that HDEP is also commonly use to refer to high density polyethylene, etc.   Therefore, the claim contains new matter.


The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendment of August 4, 2022 clarifying the claim language.

Claim Objections
The objection to claim 9 because  “EDTA” should be spelled out to clarify what is intended is withdrawn due to the amendment of August 4, 2022 providing this correction.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 9, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 10-306378 (hereinafter ‘378) in view of KR 101660520 (hereinafter ‘520).
*** Please note, ‘378 is used with the translation as provided with the IDS of August 4, 2022. ***
Claims 1, 21: ‘378  describes providing an electroless nickel plating solution (note 0012, 0013), comprising a source of nickel ions (note 0013-0014), a source of hypophosphite ions (note oo13, 0016), at least one complexing agent (note 0013, 0015), at least one organic sulfur (Sulphur) containing compound (note 0017-0018, thiourea, for example), and also contains a source of molybdenum ions and/or a source of tungsten ions (so can have both) (note 0017, 0020). Furthermore, the pH of the solution can be 3-10, overlapping the claimed range (0022).  Furthermore, the amount of the sulfur containing compound can be 0.0001 to 1 mg/l (note 0019), this would give amounts that would overlap that claimed, where for example, 1 mg/l of thiourea would be understood to about 13.15 µmol/l (the Examiner takes Official Notice that thiourea would have mol. weight of about 76 g/mol, if applicant disagrees, he should respond on the record, and thus the conversion would give the described results).  
(A) As to the pH of the solution (claims 1, 21), and the amount of organic sulfur containing compound, as discussed above ‘378 gives overlapping ranges of the pH and sulfur containing compound amount.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to optimize from the pH and sulfur containing compound materials and amounts given, giving results in the claimed range of claim 1 and 21, given the taught use of thiourea, for example, and the amounts to use.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Also note MPEP 2144.05(II)(A):
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
(B) As to the use of the amino acid such as glycine as claimed, ‘378 notes that conventionally known complexing agents such as citric acid can be used, and that combinations of two or more can be used (0015).  ‘520 further describes an electroless nickel plating solution, where the plating solution can comprise nickel ions, hypophosphite reducing agent (note 0076-0079), and also can contain complexing agents that can include citric acid and glycine, for example, and used in mixtures (0080-0081), where it is specifically taught that a mixture citric acid in an amount of 2-30 g/l and an amount of glycine in a amount of 2-30 g/l can be used (note 0083, 0096, 0103, for example), where use of both of these materials in combination allows to adjust to take into account stability of the solution and phosphorus content, and also notes how plating rate can be adjusted with different relative amounts of the complexing agents (note 0096-0098, and 0103-0104, and note 0080).  The pH of the plating bath can be 7.5 to 12, and also 8-11 (0085).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘378 to use a combination of citric acid and glycine in the plating solution to allow for a desired control of plating rate, phosphorus content and stability as suggested by ‘520, since ‘378 indicates how multiple complexing agents can be used in combination, including citric acid, and use of known complexing agents, and ‘520 indicates how when providing a nickel electroless plating solution with hypophosphite and overlapping pH of ‘378, a desirable combination of complexing agents uses citric acid and also glycine (amino acid) to allow for a desired control of plating rate, phosphorus content and stability. ‘520 would further suggest using pH in the range of 8-11, for example, further suggesting the overlapping pH of the two references would be used, such as 8-10, for example (in the range of claims 1, 21). Additionally, the amount of glycine described by ‘520 (2-30 g/l), would overlap with the amount claimed, where for example, 2 g/l of glycine would be understood to about 26 mmol/l (the Examiner takes Official Notice that glycine would have mol. weight of about 75 g/mol, if applicant disagrees, he should respond on the record, and thus the conversion would give the described results), giving a value in the claimed range.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to optimize from the glycine amounts given, giving results in the claimed range, given the taught use of glycine, for example, and the amounts to use.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Also note MPEP 2144.05(II)(A):
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 2-6 and 19: as to the ratio of amino acid to organic sulfur containing compound (claim 2), the concentration of hypophosphite ions (claims 3, 19), the concentration of nickel ions (claims 4, 19), the concentration of molybdenum ions (claims 5, 19), the concentration of tungsten ions (claims 6, 19),
(a) noting the optimization of the amount of amino acid and amount of sulfur compound to use as discussed for claim 1 above, such optimization would also give a ratio in the claimed range. Note for example, from the examples by the Examiner above, with 1 mg/l thiourea and 2 g/l of glycine, there would be about 2000:1 ratio, in the claimed range).  
(b) as to the concentration of hypophosphite ions, ‘378 would indicate 10-50 g/l of sodium hypophosphite, for example (note 0016), which would give molar amounts at least overlapping the claimed range.  Where for example, 20 g/1 of sodium hypophosphite would be understood to about 0.22 mol/l (the Examiner takes Official Notice that sodium hypophosphite would have mol. weight of about 88 g/mol, if applicant disagrees, he should respond on the record, and thus the conversion would give the described results).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize from within the claimed range, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Also note MPEP 2144.05(II)(A) as quoted for claim 1 above.
(c) as to the concentration of nickel ions, ‘378 would indicate 2-10 g/l of nickel ion (0014), which would give molar amounts at least overlapping the claimed range. Where for example, 5 g/l of nickel would be understood to about 0.088 mol/l (the Examiner takes Official Notice that nickel would have mol. weight of about 57 g/mol, if applicant disagrees, he should respond on the record, and thus the conversion would give the described results).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize from within the claimed range, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Also note MPEP 2144.05(II)(A) as quoted for claim 1 above.
(d) as to the concentration of molybdenum and tungsten ions, ‘378 would indicate a total of Mo/W metal sources as 0.01 to 5 g/l (note 0020).  This would provide for possible amounts of Mo and W materials in the claimed concentration ranges, where for example, ‘378 note using sodium tungstate (0020) (the Examiner takes Official Notice the sodium tungstate would be understood to have a mol. weight of about 294 g/mol), giving, for 4 g/l of sodium tungstate about 13.6 mmol/l, in the claimed range and ‘378 also notes using sodium molybdate (0020)(the Examiner takes Official Notice the sodium molybdate would be understood to have a mol. weight of about 206 g/mol), giving, respectively, for 0.5 g/l of sodium molybdate about 2.4 mmol/l of molybdenum, in the claimed range and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that to provide optimizing the amount of each of tungsten and molybdenum ions to use from the total amount of ‘378, giving tungsten and molybdenum ion amounts in the claimed range.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also note MPEP 2144.05(II)(A) as discussed in section (A) above.
Claim 8: ‘378 teaches using thiourea, for example, as discussed for claim 1 above.
Claim 9: ‘378 and ‘520 teach using a complexing agent of citric acid as discussed for claim 1 above.
Claim 20: In ‘378 no boron containing reducing agent is required (note 0013, for example).
Claim 22: all the features of claim 22 would be provided by the teachings discussed above for claims 1, 3-6  and 20 above.
Claims 23, 24: As to the organic sulfur compound also being other than thiourea, such as thiosulfate, ‘378 also notes how along with the organic compound of thiourea, thiosulfates can be used (0018), which would be understood to either be organic because thiosulfates to the extent claimed, or it would be suggested that organic thiosulfates can be used with an expectation of predictably acceptable results, where ‘378 generally indicates thiosulfates can be used, and that organic sulfur compounds such as thiourea can be used.  It would be understood that the molar amount of the thiosulfate used would be predictably and acceptably in the range claimed from optimizing the amount used, given the range of sulfur compound usable (0.0001 to 1 mg/l) and the discussion as to how overlapping molar amounts can be used with regard to thiourea. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Also note MPEP 2144.05(II)(A) as quoted for claim 1 above.

The Examiner notes that there are examples in the specification as filed, however, they do not show criticality/unexpected benefits commensurate in scope with the invention as claimed, noting MPEP 716.02(d), where for example, (1) the solution claimed in claim 1 is “comprising” and could therefore contain a variety of other components that can affect the results, such as other stabilizers, such as cadmium and/or iodine, etc., rather than just organic sulfur compounds, a variety of further complexing agents, additional metals such as copper, tin, etc., and the testing results would not show what would happen in these cases, as to an amount of sulfur compound or amino acid to use, and for dependent claims what would happen as to the further desirable concentration of materials, (2) it is not clear in the examples that the range of the amount of amino acid is critical, since for example, in the examples, the desired negative stress continues to grow with more amino acid, so there is no indication as to why 40.13 mmol/l would be a critical upper limit, and as well only a single solution with Ni, W, Mo, hypophosphite amounts used, so unclear if the effects would occur with different amounts of these materials.  (3) it is not clear in the examples that the range of amounts of the sulfur compound is critical from the tests given, again noting only a single solution tested as noted above, and a single point test of a single inventive amount of sulfur of a single material. (4) for the dependent claims, there also does not appear to be a showing as to the criticality as to the other concentration ranges for similar reasons as discussed above, with a lack of showing for the variety of possible materials over the entire ranges claimed.

The rejection of claims 1-9 and 18-20 under 35 U.S.C. 103 as being unpatentable over EP 3 034 650 (hereinafter ‘650) in view of Okudaira et al (US 4735853) is withdrawn due to the amendments to the claims of August 4, 2022 changing the scope of the claims.

Note Brunner et al (US 9175399) at column 3, lines 29-30, notes aminoacetic acid as glycine and 2-amino propanoic acid as alanine.  Note Omura (US 5660883) shows the conventional use of multiple complexing agents including citric acid and glycine (amino acid) in an electroless nickel solution with hypophosphite and organic sulfur compound of thiourea (note Table 2, Table 3).

Response to Arguments
Applicant's arguments filed August 4, 2022 have been fully considered.
(A) As to the arguments with regard to using ‘650 in view of Okudaira, this rejection is withdrawn due to applicant’s amendments to the claims.
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
(B) A new rejection, as noted above, is provided using the new references to ‘378 and ‘650. 
The Examiner notes that applicant requested a telephone interview unless the rejections are withdrawn.  In this case, the previous rejections have been withdrawn, and new rejections provided. It applicant’s attorney wishes to have an interview after having a chance to review the present rejection, he should contact the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718